 1
 2
 3
 4
 5
 6
                                                                              JS-6
 7
 8                           UNITED STATES DISTRICT COURT
 9             CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
10 HYBRID PROMOTIONS, LLC, a                      Case No. 8:18-cv-00891-JVS-MRW
   California Limited Liability Company,
11                                                JUDGMENT GRANTING
                Plaintiff,                        DEFENDANT FEDERAL
12                                                INSURANCE COMPANY’S CROSS-
         v.                                       MOTION FOR SUMMARY
13                                                JUDGMENT
   FEDERAL INSURANCE COMPANY,
14 an Indiana corporation,                        Date:        November 19, 2018
                                                  Time:        1:30 p.m.
15                 Defendant.                     Place:       Courtroom 10C
                                                  Judge:       Hon. James V. Selna
16
17
18
19
20
21
22
23
24
25
26
27
28
     4065274                                                   Case No. 8:18-cv-00891-JVS-MRW
         [PROPOSED] JUDGMENT GRANTING DEFENDANT FEDERAL INSURANCE COMPANY’S CROSS-
         MOTION FOR SUMMARY JUDGMENT ON PLAINTIFF’S FIRST AND SECOND CAUSES OF ACTION
                                                      1                                         JUDGMENT
                                                      2              The Court has granted the Cross-Motion of Defendant Federal Insurance
                                                      3 Company for Summary judgment.
                                                      4              IT IS ORDERED AND ADJUDGED that Plaintiff Hybrid Promotions, LLC
                                                      5 take nothing by way of its complaint and that the complaint be dismissed on the
                                                      6 merits and in Federal Insurance Company’s favor. Federal Insurance Company
                                                      7 shall recover its costs.
                                                      8 IT IS SO ORDERED.
                                                      9 DATED this 28th day of November, 2018
                                                      10
                                                      11
                    San Francisco, California 94105




                                                      12
                     101 Second Street, 24th Floor




                                                                                              HONORABLE JAMES V. SELNA
                      Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                                                              UNITED STATES DISTRICT JUDGE
                                                      13
                                                      14
                                                      15
                                                      16
                                                      17
                                                      18
                                                      19
                                                      20
                                                      21
                                                      22
                                                      23
                                                      24
                                                      25
                                                      26
                                                      27
                                                      28
                                                           4065274
                                                                                                   2                 Case No. 8:18-cv-00891-JVS-MRW
                                                               [PROPOSED] JUDGMENT GRANTING DEFENDANT FEDERAL INSURANCE COMPANY’S CROSS-
                                                               MOTION FOR SUMMARY JUDGMENT ON PLAINTIFF’S FIRST AND SECOND CAUSES OF ACTION
